 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, Ca 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No. 1:20-CR-00048-DAD-SKO

12                                      Plaintiff,       FINAL ORDER OF FORFEITURE

13                                v.

14   ANTHONY CARLOS VALENCIA,

15                                      Defendant.

16

17             On April 27, 2021, this Court entered a Preliminary Order of Forfeiture pursuant to the

18   provisions of 18 U.S.C. § 2253, based upon the plea agreement entered into between plaintiff

19   and defendant Anthony Carlos Valencia, forfeiting to the United States the following property:

20                 a. Pink Memorex 8GB thumb drive, seized from defendant by law enforcement on or

21                      about October 31, 2018;

22                 b. Any additional thumb drives, SD cards, compact discs, cell phones, hard drives, or

23                      other electronic storage devices containing visual depictions of minors engaged in

24                      sexually explicit conduct and seized from defendant by law enforcement on or

25                      about October 31, 2018.

26             Beginning on May 5, 2021, for at least 30 consecutive days, the United States published

27   notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

28   www.forfeiture.gov. Said published notice advised all third parties of their right to petition the
      FINAL ORDER OF FORFEITURE                           1
 1   Court within sixty (60) days from the first day of publication of the notice for a hearing to

 2   adjudicate the validity of their alleged legal interest in the forfeited property.

 3            The Court has been advised that no third party has filed a claim to the subject property,

 4   and the time for any person or entity to file a claim has expired.

 5            Accordingly, it is hereby ORDERED and ADJUDGED:

 6            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States all

 7   right, title, and interest in the below-listed property pursuant to 18 U.S.C. § 2253, including all

 8   right, title, and interest of Anthony Carlos Valencia:

 9                     a. Pink Memorex 8GB thumb drive, seized from defendant by law enforcement

10                          on or about October 31, 2018;

11                     b. Any additional thumb drives, SD cards, compact discs, cell phones, hard

12                          drives, or other electronic storage devices containing visual depictions of

13                          minors engaged in sexually explicit conduct and seized from defendant by law

14                          enforcement on or about October 31, 2018.

15            2.       All right, title, and interest in the above-listed property shall vest solely in the

16   name of the United States of America.

17            3.       The U.S. Customs and Border Protection shall maintain custody of and control

18   over the subject property until it is disposed of according to law.

19
     IT IS SO ORDERED.
20
21       Dated:       July 11, 2021
                                                            UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
